Citation Nr: 0913579	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Munroe 
Regional Medical Center from February 20, 2004, to February 
24, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from November 1963 to November 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Medical Center in Gainesville, Florida, which 
granted reimbursement or payment for medical expenses 
incurred as a result of treatment at Munroe Regional Medical 
Center from February 15, 2004, to February 19, 2004, but 
denied reimbursement of unauthorized medical expenses 
incurred as a result of treatment at Munroe Regional Medical 
Center from February 20, 2004, to February 24, 2004.

In January 2006, the Veteran testified at a personal hearing 
at the Gainesville, Florida, VA Medical Center.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

On his May 2005 Appeal To Board Of Veterans' Appeals (VA Form 
9), the Veteran requested a hearing before a Veterans Law 
Judge at a local VA office.  In January 2006 and in February 
2007, the Veteran was scheduled for the requested Travel 
Board hearing, however, he failed to appear as scheduled.  

This matter was previously before the Board in February 2008, 
at which time it was remanded so that the Veteran could be 
contacted so that he could clarify whether he still wished to 
be scheduled for a hearing.  A Report Of Contact (VA Form 
119) of record shows that in March 2008, the Veteran was 
contacted by the Fee Basis Division of the VA Medical Center 
in Gainesville, Florida, and that he indicated that he no 
longer wished to be scheduled for a hearing before the Board.  
The case is now returned to the Board for appellate review.

The appeal is REMANDED to the VA Medical Center, in 
Gainesville, Florida.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, additional development is necessary before 
appellate review of the Veteran's claim may be completed.  
Although the Board sincerely regrets the additional delay, a 
remand in this matter is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration. 

On February 15, the Veteran presented to the emergency room 
at Munroe Regional Medical Center in Ocala, Florida, while 
vomiting a large amount of fresh blood and becoming 
hypotensive.  He required eight units of packed red blood 
cells and four units of fresh frozen plasma, along with a 
large volume of fluid for resuscitation to stabilize him.  
The Veteran underwent an emergency gastro-intestinal 
endoscopy which showed bleeding esophageal varices.  The 
assessment at admission was acute active upper gastro-
intestinal bleed; unstable vital signs; blood loss anemia; 
renal failure; and background history of diabetes and 
hypertension.  While admitted, he had three endoscopies and 
repeat banding of the esophageal varices.

A hospital treatment record dated February 19, 2004, shows 
that the Veteran indicated that he wished to go home.  A 
hospital treatment record dated February 20, 2004, shows that 
the Veteran was said to be resting quietly.  On February 23, 
2004, the Veteran was said to have improved.  He was 
discharged on February 24, 2004, ambulating well, with no 
symptoms, and he continued to improve.  The discharge 
diagnosis was active upper gastro-intestinal bleed; 
hypovolemic shock; esophageal variceal bleed; acute renal 
failure, resolved; pneumonia; hypoxic respiratory failure; 
acute myocardial infarction; diabetes mellitus; and cirrhosis 
of the liver with portal hypertension.

The case was transferred to the VA Medical Center in 
Gainesville, Florida, where it was determined that the 
Veteran had been approved for authorization of care and 
payment was authorized for services rendered until February 
19, 2004, at which time the Veteran was said to have been 
stabilized.  VA facilities were said to have been available 
at that time, to which the Veteran could have been safely 
transferred.  VA authorized payment for the Veteran's medical 
care at Munroe Regional Medical Center from February 15, 
2004, to February 19, 2004.  VA denied payment for the 
remainder of the inpatient hospital care from February 20, 
2004, to February 24, 2004.  No explanation was provided as 
to how it was determined that the Veteran was stabilized by 
February 20, 2004.  

During his January 2006 personal hearing at the Gainesville, 
Florida, VA Medical Center, the Veteran indicated that he had 
been told by someone at the VA Medical Center that his 
treatment would be paid for.  He added that he thought 
payment should be authorized because the doctor who had saved 
his life should be paid.  The hearing officer states that a 
decision would be made upon consideration of the Veteran's 
testimony.  

Following the hearing, it appears that the VA physician 
reviewer that had attended the hearing confirmed the prior 
determination that the Veteran had been stabilized by 
February 19, 2004, and that payment was not authorized for 
the inpatient hospital care from February 20, 2004 to 
February 24, 2004.  

While the evidence of record shows that the Veteran was in 
need of emergent treatment when admitted to Munroe Regional 
Medical Center in Ocala, Florida, on February 15, 2005, it is 
not clear from the record exactly when the Veteran's 
condition stabilized to the extent that he could be 
transferred to a VA facility.

Subsequent to the hearing, the record contains a two sheets 
of paper, each about two written lines.  One sheet is dated 
in January 2006, but it is not clear from the signature who 
the official who signed it.  The other sheet is undated, but 
it was signed by the hearing officer.  Both sheets of paper 
support the action recommended by the physician reviewer 
upholding the original determination is indicated.  However, 
the record does not contain an adequate opinion by a VA 
physician or other authorized VA official by providing a 
rationale or adequate reasons and bases supporting the 
determination with regard to the Veteran's stabilization 
date.

Indeed, the Veteran was not provided with a Supplemental 
Statement of the Case containing notice of all relevant 
actions taken on the claim since the issuance of the March 
2005 Statement of the Case, to include a summary of the 
additional evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  
38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file/MAS folder, 
including any evidence developed above 
should be reviewed by an appropriate VA 
official to provide a detailed opinion 
addressing the following question:  As to 
the Veteran's hospitalization from 
February 15, 2004, to February 24, 2004, 
at the Munroe Regional Medical Center in 
Ocala, Florida, at what point did his 
condition stabilize, to the extent that he 
could be transferred to a VA facility?

The VA official is requested to provide a 
complete rationale in addressing the 
foregoing questions, and should identify 
specific corroborating evidence used in 
rendering the requested opinion.  If the 
official cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated. 

The opinion shall be type-written on VA 
letterhead and dated, and shall clearly 
and specifically identify the official 
making the decision.   

2. Thereafter, the VA Medical Center 
should readjudicate the issue of 
entitlement to payment or reimbursement of 
unauthorized medical expenses incurred as 
a result of treatment at Munroe Regional 
Medical Center from February 20, 2004, to 
February 24, 2004.  If the decision 
remains adverse to the Veteran, he should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response. 

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the VA Medical Center.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




